Citation Nr: 1419522	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for a balance disorder, to include as secondary to the service-connected bilateral hearing loss.

3.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD), and to include as due to in-service mustard gas exposure, Lewisite exposure, and asbestos exposure.

4.  Entitlement to higher initial disability ratings for bilateral hearing loss, currently rated as 30 percent since October 18, 2010, and 10 percent since January 4, 2012.

5.  Entitlement to earlier effective dates for the bilateral hearing loss, currently rated as 30 percent since October 18, 2010, and 10 percent since January 4, 2012.



REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949 and from October 1950 to September 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection, in pertinent part, for bilateral hearing loss, balance disorder, asthma, and diabetes mellitus.  The Veteran filed a Notice of Disagreement (NOD) in February 2012.  The RO issued a Statement of the Case (SOC) in September 2012.  In September 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues. 

In February 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) regarding the service connection issues on appeal.  The transcript of the hearing has been associated in the claims folder.

In April 2013, the Board granted the Veteran's service connection claim for bilateral hearing loss.  The Board then remanded the remaining service connection issues on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, an August 2013 rating decision granted service connection for bilateral hearing loss, in accordance with the Board's decision.  The RO assigned a 30 percent disability rating, retroactively effective from October 18, 2010, and a 10 percent disability rating, effective January 4, 2012.  In August 2013, the Veteran submitted his NOD, appealing both the initial disability ratings and the effective dates assigned.  The RO issued a SOC in September 2013, and the Veteran submitted his Substantive Appeal on these issues in September 2013.  Thus, the Veteran perfected timely appeals of the increased rating and earlier effective date claims.

Additionally, upon remand, a September 2013 rating decision granted service connection for bilateral frostbite of the feet.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

With the exception of the Type II diabetes mellitus claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's Type II diabetes mellitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board acknowledges that the RO made attempts to secure a copy of the Veteran's STRs.  The Veteran was informed of the unavailability of these records in a letter from the RO dated in November 2010.  In that letter, the Veteran was afforded the opportunity to submit his own copies of the STRs or alternate documentation, which he did not.  In February 2011, the National Personnel Records Center (NPRC) ultimately determined that the records had been destroyed in a fire and were unavailable.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in May 2013, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and a medical opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in February 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as entitlement to service connection for diabetes mellitus.  The Veteran was assisted at the hearing by an accredited private attorney.  The representative and the VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., a nexus between the current diagnosis and the Veteran's active military service).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its April 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination and medical opinion, which he had in May 2013.  The remand also included readjudicating the claim, which was accomplished in the September 2013 and January 2014 Supplemental SOCs (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for Type II diabetes mellitus.

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in May 2013, the Veteran was diagnosed with Type II diabetes mellitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran's STRs are not of record.  The RO made several attempts to obtain the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

In order to compensate for his missing STRs, the Veteran testified at a Board hearing in February 2013.  At the hearing, the Veteran indicated that, during service, he was exposed to the cold and stress from being in a war.  The Veteran believes that his diabetes mellitus began as a result of these exposures.  The Veteran's active military service ended in September 1951.

The first post-service relevant complaint of and treatment for Type II diabetes mellitus was in a June 2005 private outpatient treatment record.  Again, the Veteran's active duty ended in 1951.  This lengthy period without medical complaint for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in May 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current Type II diabetes mellitus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the records contained in the Veteran's claims file do not indicate that he had symptoms, signs, or a diagnosis of diabetes mellitus while on active duty or in the year after he left the active duty.  The examiner also pointed out that the Veteran has no known exposure to Agent Orange or other chemical known to be related to diabetes mellitus during his active duty.  Therefore, the examiner found that the Veteran's current Type II diabetes mellitus was less likely than not casually or etiologically related to his active military service.

The examiner reviewed the evidence in the claims folder, which included the Veteran's history of cold exposure in service.  She provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  As the evidence is not in equipoise, service connection for Type II diabetes mellitus is not warranted.  

The Veteran's diabetes mellitus also cannot be granted based on the theory of continuity of symptomatology.  At his Board hearing, the Veteran testified that he has been monitoring his blood sugar for the past ten years (i.e., since 2003).  The Veteran does not allege that his diabetes mellitus has been continuous since his military discharge.  Additionally, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2005, over forty years after the Veteran's military separation in 1951.  When the Veteran was first treated post-service in 2005, he did not indicate that his diabetes mellitus had been present since his active military service.  In fact, the private physician noted the diabetes mellitus to be "newly diagnosed."  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for diabetes mellitus.  As stated above, the earliest post-service medical treatment records are dated from 2005, and the Veteran was separated from the active duty in 1951.  No diagnosis of diabetes mellitus was made within one year of the Veteran's military discharge.  Additionally, the May 2013 VA examiner found that the Veteran's diabetes mellitus did not manifest within one year of his discharge from the active duty.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's currently diagnosed Type II diabetes mellitus results from his in-service exposure to the cold and stress from being in a war) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his Type II diabetes mellitus to his active military service have been presented.  The VA examiner considered the Veteran's lay assertions in forming the negative nexus medical opinion, but ultimately found that the Veteran's current Type II diabetes mellitus was not related to his active duty.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

For the reasons set forth above, the Board finds that all other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for Type II diabetes mellitus.  Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for Type II diabetes mellitus is not warranted.


ORDER

Entitlement to service connection for Type II diabetes mellitus is denied.


REMAND

Initially, regarding the increased rating and earlier effective date claims, a remand is required in order to afford the Veteran a Board videoconference hearing at the local RO in Muskogee, Oklahoma.  In his September 2013 Substantive Appeal for these issues, the Veteran requested a Board videoconference hearing at the local RO before a VLJ.  The Veteran was previously afforded a Board hearing in February 2013, but his increased rating and earlier effective date issues were not discussed at the hearing, as service connection for bilateral hearing loss had not yet been granted.  Thus, to date, the Veteran has not been afforded this requested hearing.  As such, a remand is required in order to afford the Veteran a Board videoconference hearing at the local RO in Muskogee, Oklahoma, for his increased rating and earlier effective date claims only.  
 
Additionally, regarding the balance disorder claim, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, the Veteran was afforded a VA examination in May 2013.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner found that the Veteran's balance problems were best diagnosed as orthostatic hypotension.  The examiner then provided a negative nexus opinion.  However, the examiner did not provide any rationale for this medical opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  Therefore, the Board finds that an addendum VA medical opinion is required to determine the etiology of this disorder.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, regarding the respiratory disorder claim, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, the Veteran was afforded a VA examination in May 2013.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner provided a negative nexus opinion based solely on the rationale that the Veteran did not have a current respiratory diagnosis.  However, during the course of the appeal, in an April 2011 VA outpatient treatment record, the Veteran was diagnosed with COPD.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  See Barr, 21 Vet. App. at 311(2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate); see also Stegall, 11 Vet. App at 268.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Board videoconference hearing at the local RO in Muskogee, Oklahoma, for testimony on the following issues only:  (1) entitlement to higher initial disability ratings for bilateral hearing loss, currently rated as 30 percent since October 18, 2010, and 10 percent since January 4, 2012; and, (2) entitlement to earlier effective dates for the bilateral hearing loss, currently rated as 30 percent since October 18, 2010, and 10 percent since January 4, 2012.  When that action is completed, return the claims file to the Board.  

2.  Ask the original May 2013 VA ear examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination for the purpose of ascertaining whether the currently diagnosed orthostatic hypotension (previously claimed as a balance disorder) is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) etiologically related to the Veteran's active military service, or whether the currently diagnosed orthostatic hypotension is more likely than not, at least as likely as not, or less likely than not etiologically related to or aggravated by the Veteran's service-connected bilateral sensorineural hearing loss.
The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged. All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is specifically asked to consider and address the October 2010 positive nexus opinion by the VA physician and the January 2012 VA examiner's negative nexus opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ask the original May 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining etiology of the Veteran's currently diagnosed COPD.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed COPD is causally or etiologically related service, and whether the currently diagnosed COPD is more likely than not, at least as likely as not, or less likely than not etiologically related to the Veteran's claimed cold exposure during service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains 
denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


